Filed 04/06/19                                               Case 19-11174                                                  Doc 9

                                     IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                 FRESNO DIVISION


                                                                    )
                 In re                                              )     Chapter 7
                                                                    )
                 AARON THOMAS STRINGER,                             )     Case No. 19-11174
                 Debtor(s)                                          )
                                                                    )     BANKRUPTCY JUDGE
                                                                    )     FREDRICK E CLEMENT




                                   REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
                             FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)

                 PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony

                 Bank (Chevron and Texaco Visa® [Last four digit of account:5768]), a creditor in the above-captioned

                 chapter 7 case, requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure

                 (the Bankruptcy Rules) and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11

                 U.S.C. §§ 101, et seq. (as amended, the Bankruptcy Code), that all notices given or required to be given

                 and all papers served or required to be served in this case be also given to and served, whether

                 electronically or otherwise, on:
                             Synchrony Bank
                             c/o PRA Receivables Management, LLC
                             PO Box 41021
                             Norfolk, VA 23541
                             Telephone: (877)885-5919
                             Facsimile: (757) 351-3257
                             E-mail: claims@recoverycorp.com


                 Dated: Norfolk, Virginia
                 April 7, 2019
                                                                        By: /s/ Valerie Smith
                                                                        Valerie Smith
                                                                        c/o PRA Receivables Management, LLC
                                                                        Senior Manager
                                                                        PO Box 41021
                                                                        Norfolk, VA 23541
                                                                        (877)885-5919

                 Assignee Creditor: Chevron and Texaco Visa® [Last four digit of account:5768]
